United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 98-3636
                                   ___________

Michael D. Warburton,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: April 23, 1999

                                 Filed: September 1, 1999
                                  ___________

Before WOLLMAN1 and LOKEN, Circuit Judges, and JACKSON,2 District Judge.
                          ___________


WOLLMAN, Chief Judge.




      1
        Roger L. Wollman became Chief Judge of the United States Court of Appeals
for the Eighth Circuit on April 24, 1999.
      2
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       Michael D. Warburton appeals from the district court’s3 judgment affirming the
denial of his claim for disability benefits under Title II of the Social Security Act, 42
U.S.C. §§ 401-433, and supplemental security income benefits under Title XVI of the
Social Security Act, 42 U.S.C. §§ 1381-1383f. We affirm.

                                           I.

       Warburton was born on July 30, 1953, and has a high-school education as well
as some community college training. His past relevant work includes that of a
bricklayer, a “roughneck” in the oil industry, and a bartender. Warburton filed the
current application on January 4, 1994, seeking benefits for the period beginning on
June 1, 1990. He claims to be disabled due to restrictions of his motion by the
residuals of a 1988 injury, mental impairment, and stress.

      On July 27, 1988, Warburton was working as a bricklayer when the scaffolding
on which he was standing collapsed. He fell approximately thirty feet and sustained
severe back injuries. Following an initial period of hospitalization and rehabilitation,
Warburton completed training in neon sign bending. He has not worked as a neon sign
bender, however, due to complaints of numbness in his hands and back pain caused by
prolonged standing. From May to October of 1991 Warburton was employed as a
bartender, working from twenty-five to forty hours per week. Until July of 1995,
Warburton worked approximately four hours per week mowing lawns for his landlady.

      The Social Security Administration denied Warburton’s application originally
and on reconsideration. Warburton then requested and received a hearing before an
administrative law judge (ALJ). The ALJ considered the evidence of disability,
applying the five-step analysis prescribed by the Social Security Regulations. See 20


      3
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                          -2-
C.F.R. §§ 404.1520(a)-(f); see also Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987)
(describing the five-step analysis). The ALJ concluded that Warburton had not
engaged in substantial gainful activity and exhibited a severe impairment. The ALJ
went on to find, however, that Warburton did not meet any listed impairment as
described in 20 C.F.R. Part 404, Subpart P, App. 1. Applying the criteria set forth in
Polaski v. Heckler, 739 F.2d 1320, 1321-22 (8th Cir. 1984) (subsequent history
omitted), the ALJ found that Warburton’s subjective complaints of pain were not
credible. Although the ALJ found that Warburton could not perform his past relevant
work as a bricklayer, roughneck, or bartender, he found that Warburton could perform
certain light and sedentary occupations based on a vocational expert’s (VE) response
to a hypothetical question. The ALJ therefore found that Warburton was not disabled
within the meaning of the Social Security Act.

       The Appeals Council denied Warburton’s request for further review, and the
ALJ’s decision thereby became the final decision of the Commissioner. Warburton
appealed to the district court, which affirmed the Commissioner’s decision. Warburton
appeals, contending that the hypothetical question posed to the VE did not accurately
reflect all of his disabilities and that the ALJ failed to fully develop the record regarding
his mental impairments.

                                             II.

      “Our role on review is to determine whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole.” Clark v. Apfel, 141 F.3d
1253, 1255 (8th Cir. 1998) (internal citations omitted). Substantial evidence is relevant
evidence that a reasonable mind would accept to support the Commissioner’s
conclusion. See Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993). To determine
whether existing evidence is substantial, “we must consider evidence that detracts from
the [Commissioner’s] decision as well as evidence that supports it.” Id. (internal
citations omitted). We may not reverse the Commissioner’s decision merely because

                                            -3-
substantial evidence supports a contrary outcome. See Smith v. Shalala, 987 F.2d
1371, 1374 (8th Cir. 1993).

       In order to constitute substantial evidence, testimony from a VE must be based
on a properly phrased hypothetical question. See Roe v. Chater, 92 F.3d 672, 675 (8th
Cir. 1996). Such a hypothetical “should precisely set out the claimant’s particular
physical and mental impairments.” House v. Shalala, 34 F.3d 691, 694 (8th Cir. 1994)
(internal citations omitted). The hypothetical need not use specific diagnostic terms,
however, where other descriptive terms adequately describe the claimant’s
impairments. See Roe, 92 F.3d at 676.

      The ALJ formulated the following hypothetical question:

      It seems that he would occasionally be able to lift 20 pounds and
      frequently lift 10 pounds, but, that he cannot do repetitive bending or
      stooping. He also can’t do repetitive reaching. He has continued low
      back pain, he has intermittent numbness of the upper extremities, he’s
      obese, in addition, he can’t do stooping or bending, he can’t do twisting.
      He appears to be difficult to understand and to communicate with, so that
      he has difficulties in his social life. He has difficulties in forming
      friendships. He prefers to be alone, that in a stressful situation, that he
      tends to deteriorate. Assuming that the Administrative Law Judge finds
      that he could not perform [the] job of meeting people nor perform a job
      in which there is high stress, that he has some difficulty in getting along
      with coworkers or supervisors . . . Could he do other work in the national
      economy?

J.A. at 85-86.

        Warburton testified that he could not work with his hands in front of his body for
periods longer than one-half hour. He contends that the ALJ erred in failing to include
this limitation in the hypothetical question. The hypothetical’s only acknowledgment


                                           -4-
of this impairment was the reference to “intermittent numbness of the upper
extremities.” We conclude that this was an accurate characterization of Warburton’s
ability to use his hands and arms in light of his testimony that he was able to serve
drinks, cook hamburgers, operate a cash register, type for thirty minutes, mow lawns,
and clean his home.

       Warburton also claims that the hypothetical question failed to precisely state his
mental impairments. In her psychological report, Dr. Rebecca Ann Schroeder, to
whom Warburton had been referred by the Nebraska Disability Determination Services,
noted that Warburton suffered from delusional thinking, which may increase with
significant stress. She noted, however, that Warburton was able to sustain the
concentration and attention needed for task completion. Dr. Schroeder also opined that
Warburton was able to understand and carry out short, simple instructions. Although
the ALJ did not identify Warburton’s mental impairment through the use of medical
terms, he related to the VE the particular symptoms of Warburton’s mental condition
based upon the medical record and his own observation of Warburton during the
hearing. We conclude, therefore, that the hypothetical question adequately set forth
Warburton’s mental impairments.

       Alternatively, Warburton claims that the ALJ erred by failing to fully develop the
record regarding his mental impairments. He points to that portion of Dr. Schroeder’s
report which states: “Diagnosis considered for this client included delusional
(paranoid) disorder or paranoid personality disorder. More information would be
needed to obtain a complete diagnosis.” J.A. at 399. Warburton contends that in light
of this statement, the ALJ was required to develop further evidence of his mental
condition.

      “[A]n ALJ is permitted to issue a decision without obtaining additional medical
evidence so long as other evidence in the record provides a sufficient basis for the
ALJ’s decision.” Naber v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994) (citing 20 C.F.R.

                                          -5-
§ 416.927(c)(4)). The ALJ had the benefit of extensive testimony from Warburton
during the lengthy hearing, as well as the benefit of Dr. Schroeder’s report. There was
no evidence indicating that Warburton was unable to function because of his mental
condition. To the contrary, although Dr. Schroeder did not state a precise diagnosis,
she indicated that Warburton possessed the mental capacity for the completion of
simple tasks. In light of this evidence, the ALJ was not required to order an additional
mental examination. See Barrett v. Shalala, 38 F.3d 1019, 1023 (8th Cir. 1994). Cf.
Battles v. Shalala, 36 F.3d 43, 45 (8th Cir. 1994) (requiring ALJ to order mental
evaluation when entire hearing lasted “a mere [ten] minutes,” the ALJ asked no
questions, no mental status evaluation was contained in the record, and the claimant
stated that he had not worked for fifteen years, was virtually illiterate, slept in other
people’s cars, ate out of garbage cans, and had no relationships with other people).

        Finally, Warburton claims that the ALJ erred because he failed to ask the VE
whether Warburton was able to work on a full-time basis. To deny benefits, the
Commissioner was required to show that Warburton can work on “a daily basis in the
‘sometimes competitive and stressful’ environment of the working world.” Easter v.
Bowen, 867 F.2d 1128, 1130 (8th Cir. 1989) (internal citations omitted). Here, in
addition to the other activities that he admitted he could perform, Warburton stated that
he walks approximately one mile into town and back every day. In addition, he
testified that he worked up to forty hours per week as a bartender from May 1991 to
October 1991. This testimony provides substantial evidence that Warburton was
capable of working on a daily basis.

      The judgment is affirmed.




                                          -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-